ACCEPTED
                                                                                             03-14-00605-CR
                                                                                                    4904160
                                                                                   THIRD COURT OF APPEALS
                                                                                              AUSTIN, TEXAS
                                                                                        4/15/2015 3:49:41 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                            CAUSE No. 03-14-00605-CR

                          IN THE COURT OF APPEALS
                  FOR THE THIRD COURT OF APPEALS DISTRICT     FILED IN
                                                        3rd COURT OF APPEALS
                               AUSTIN, TEXAS                AUSTIN, TEXAS
                                                                  4/15/2015 3:49:41 PM
                                                                    JEFFREY D. KYLE
                          HOWARD THOMAS DOUGLAS,                          Clerk
                                 Appellant,

                                        VS.

                              THE STATE OF TEXAS,
                                    Appellee.

                     On appeal from Cause No. D-1-DC-12-900059,
                          in the 331st Judicial District Court,
                                 Travis County, Texas

                 APPELLANT’S THIRD MOTION FOR
           EXTENSION OF TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW, Appellant, Howard Thomas Douglas, and files this Third

Motion for Extension of Time to File Appellant’s Brief, and in support thereof

respectfully shows this Court the following:

                                         I.

APPELLANT SEEKS ONE WEEK EXTENSION OF TIME TO FILE BRIEF

      1.    Appellant is appealing his conviction in the 331st Judicial District

Court of Travis County, Texas, for the felony offense of securing execution of a

document by deception.

      2.    Appellant’s Brief is due to be filed on April 15, 2015.



DEFENDANT’S THIRD MOTION TO EXTEND TIME TO FILE BRIEF                     PAGE 1
         3.   Appellant seeks a SEVEN (7) DAY extension of time in which to

file his Appellant’s Brief.

         4.   Appellant’s counsel recently spent three days in trial in Miller, et al.,

v. De Fina, et al., Civil Action No. 4:13cv735, which was pending before United

States Magistrate Don Bush in the Eastern District of Texas. In light of the trial,

which began on April 7, 2015 and ended on April 9, 2015 and several days of

pretrial preparation, Appellant’s counsel had to devote approximately 6 days

almost exclusively to the Miller matter during the time shortly before the April 15,

2015, deadline for filing Appellant’s Brief.

         5.   Additionally, the State v. Douglas trial continues to be a challenge on

appeal. Appellant anticipates asserting as one of his arguments on appeal that the

evidence was not legally sufficient to support the jury’s verdict of guilty. Trial

lasted one week and resulted in five volumes of testimony and six volumes of

exhibits. Appellant’s counsel needs additional time to review all of the testimony

and the exhibits in order to present a thorough analysis of such evidence to this

Court. Appellant’s counsel respectfully submits that justice would be best served

by allowing Appellant’s counsel additional time in which to prepare Appellant’s

Brief.

         6.   Appellant respectfully moves this Court for an extension of

SEVEN (7) DAYS in which to file Appellant’s Brief. See Tex. R. App. P. 10,

5(b), 38.6(d), which would make Appellant’s Brief due on April 23, 2015.

DEFENDANT’S THIRD MOTION TO EXTEND TIME TO FILE BRIEF                   PAGE 2
      7.     State Does Not Oppose Extension. Appellant’s counsel conferred

via telephone with Mr. Scott Taliaferro, chief of the appellate section for the Travis

County Criminal District Attorney’s Office and counsel for the State of Texas, on

April 15, 2015, regarding the merits of this Motion, and Mr. Taliaferro stated that

the State does not oppose Appellant’s third motion to extend time to file

Appellant’s Brief.

                                        II.

                                      PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellant moves this Court to

grant Appellant an extension of seven (7) days in which to file Appellant’s Brief,

making the Brief due on or before April 23, 2015. Appellant further seeks such

other relief to which he may be entitled, at law or in equity.

                                        Respectfully submitted,

                                        /S/ Craig M. Price
                                        Craig M. Price
                                        State Bar No. 16284170
                                        cmp@hammerle.com
                                        Hammerle Finley Law Firm
                                        2871 Lake Vista Dr., Suite 150
                                        Lewisville, Texas 75067
                                        Tel: (972) 436-9300
                                        Fax: (972) 436-9000
                                        Attorney for Appellant




DEFENDANT’S THIRD MOTION TO EXTEND TIME TO FILE BRIEF                    PAGE 3
                     CERTIFICATE OF CONFERENCE

      I certify that Appellant’s current counsel spoke with Mr. Scott Taliaferro,

counsel for the State of Texas, on April 15, 2015, regarding the merits of this

Motion, and Mr. Taliaferro stated that the State of Texas does not oppose

Appellant’s Third Motion to Extend Time to File Appellant’s Brief.

                                             /S/ Craig M. Price
                                             Craig M. Price


                         CERTIFICATE OF SERVICE

      This is to certify that on April 15, 2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Travis

County, PO Box 1748, Austin, Texas 78767, by e-service.

                                             /S/ Craig M. Price
                                             Craig M. Price




DEFENDANT’S THIRD MOTION TO EXTEND TIME TO FILE BRIEF                  PAGE 4